UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7128


WILLIAM B. CHAPPIE,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Richard Mark Gergel, District
Judge. (8:13-cv-01790-RMG)


Submitted:   October 21, 2014             Decided:   October 24, 2014


Before SHEDD, DUNCAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William B. Chappie, Appellant Pro Se.   Barbara Murcier Bowens,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               William B. Chappie appeals the district court’s order

accepting       the   recommendation       of    the   magistrate      judge     and

granting summary judgment to the United States of America.                        We

have     reviewed     the   record       and    find   no     reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Chappie v. United States, No. 8:13-cv-01790-RMG (D.S.C.

July     21,    2014).      We     deny    Chappie’s        motion   for   summary

disposition and remand.           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before    this    court    and   argument     would   not   aid   the

decisional process.



                                                                           AFFIRMED




                                          2